FILED
                              STATE OF WEST VIRGINIA                             June 23, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                            SUPREME COURT OF APPEALS                            SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA



State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 19-1150 (Wood County 18-P-CR-22)

Randall Beatty,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner Randall Beatty, by counsel Reggie R. Bailey, appeals the October 15, 2019, and
November 19, 2019, orders of the Circuit Court of Wood County which denied his petition for
writ of habeas corpus, denied his motions to dismiss the extradition action, and ordered that
petitioner be extradited to Athens County, Ohio. Respondent the State of West Virginia, by counsel
Elizabeth Grant, filed a response in support of the circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

        On August 8, 2013, petitioner was charged in Athens County, Ohio, with the felony offense
of possession of heroin in violation of Ohio Revised Code § 2925.11(A). He was later indicted on
this charge in the Athens County Common Pleas Court, Case No. 14CR0289. On July 10, 2014,
the State of Ohio issued a Warrant to Arrest Nation-Wide Radius on the charge. At that time,
petitioner was on home confinement, serving a criminal sentence in Wood County, West Virginia.1
In August of 2014, petitioner was detained pursuant to a fugitive warrant in Wood County. He
refused to waive extradition to Ohio, demanding an extradition hearing in circuit court.

        Petitioner’s case was docketed in the Circuit Court of Wood County as Case No. 14-P-CR-
54. Following a hearing on September 3, 2014, the court ordered that petitioner be confined in the
North Central Regional Jail for a term of thirty days, and, if necessary, an additional sixty days, to

       1
           Petitioner had been convicted on a charge of second offense driving on a revoked license
for DUI.


                                                  1
give the State of Ohio time to secure a Governor’s warrant for petitioner’s extradition. The court
fixed petitioner’s bail at $10,000.00, and petitioner posted bail on September 9, 2014.

        On September 25, 2014, Ohio Governor John R. Kasich issued a requisition request to the
Governor of West Virginia for the arrest and extradition of petitioner. The requisition request
stated that petitioner “may now be found under either civil or criminal arrest in the custody of the
Wood County Sheriff’s Office.” West Virginia Governor Earl Ray Tomblin then issued a
Governor’s warrant on October 27, 2015, directing the sheriff or peace officer of any county in the
State to arrest petitioner. 2 Almost a year later, on August 26, 2016, the circuit court entered an
order dismissing Case No. 14-P-CR-54, finding that “The State of West Virginia had pending
charges which the Defendant has been sentenced on and is awaiting parole,” and that “[i]t []
appears that the State of Ohio, County of Athens did not obtain a governor’s warrant in the above-
styled matter.” 3 Thereafter, petitioner remained in West Virginia awaiting parole.

       On September 12, 2016, petitioner was paroled into the custody of the sheriff’s department
of Athens County, Ohio, which then transported petitioner to Ohio. 4 Petitioner posted bail in Ohio
and was released from custody on or about September 16, 2016. Upon his release, he returned to
West Virginia, violated the terms of his parole, and was returned to the custody of the West
Virginia Division of Corrections. He was detained at Pruntytown Correctional Center. 5

       On November 16, 2016, a second Warrant to Arrest Nationwide Radius (“the 2016
warrant”) was issued in Ohio, which stated that “on or about November 6, 2016, at 3:00 p.m.,


       2
          It is not clear from the appendix record why Governor Tomblin waited more than a year
to issue the Governor’s warrant. During a hearing in November of 2019, the Circuit Court of Wood
County opined:

               I believe . . . in 14-P-CR-54 . . . [petitioner] refused to waive extradition. I
       think we found out later that Athens County had obtained or requested a Governor’s
       Warrant, but there may have been a policy at that time that our Governor’s Office
       - I don’t know if it’s still their policy - did not issue Governor’s Warrants if he was
       sentenced to prison in West Virginia, which apparently that delayed those
       proceedings because he had been -- he was under sentence in West Virginia[.]
       3
          During a hearing in March of 2018, the Circuit Court of Wood County explained that
when it dismissed Case No. 14-P-CR-54, it was unaware of the Governor’s warrant. It went on to
state, “[W]e dismissed [Case No. 14-P-CR-54] at the request of the Department of Corrections . .
. so they could place [petitioner] on parole from Huttonsville. So we kind of did them a favor, I
guess, by dismissing it in 2016.”
       4
         Petitioner claimed below that, on June 26, 2017, he filed a civil action in the Circuit Court
of Kanawha County against the Division of Corrections and the State of West Virginia in
connection with his extradition to Ohio on September 12, 2016. The appendix record does not
contain any information concerning his specific claims or the status of the any such civil action.
       5
           Pruntytown Correctional Center is located in Taylor County, West Virginia.
                                                  2
[petitioner] was scheduled to appear at a Pre-Trial Hearing in connection with” Case No.
14CR0289, and that petitioner failed to appear, violating the conditions of his bond. Thereafter, an
extradition action associated with this warrant ensued in the Circuit Court of Taylor County under
Case No. 17-P-CR-24, wherein petitioner again resisted extradition to Ohio. On July 12, 2017,
Governor Kasich issued a second requisition request to the Governor of West Virginia, stating his
belief that petitioner “may now be found under either civil or criminal arrest in the custody of
Pruntytown Correctional Center.” On July 20, 2017, West Virginia Governor Jim Justice issued a
Governor’s warrant for petitioner’s arrest.

        On July 20, 2017, the Circuit Court of Taylor County held a hearing in Case No. 17-P-CR-
24. Petitioner advised the court that he was scheduled to complete his prison term two days later
on July 22, 2017. The court said:

       Right now I can’t make a decision because I don’t have any information to make a
       decision on. . . . I mean I have a copy of what appears to be a docket sheet where it
       says that a circuit judge in Wood County dismissed the case in Wood County
       because an extradition warrant was never filed by the state of Ohio. I am not willing
       just to hold [petitioner] after I gave all of you 30 days to get all of this information
       together.

              So if you want to go forward, Mr. Bord [prosecuting attorney], then you’ll
       need to provide all of the certified documents and get the entire thing together.

On July 21, 2017, the court entered an order continuing the case and placing petitioner on a
$1,000.00 personal recognizance bond upon his release from Pruntytown Correctional Facility.
There is no indication that the court or the parties were aware of either Governor’s warrant.

        In October of 2017, another extradition action associated with the 2016 warrant ensued in
the Circuit Court of Wood County under Case No. 17-P-CR-119. On November 3, 2017, petitioner
appeared for a hearing before the Circuit Court of Wood County. His counsel advised the court
that petitioner “is already out on bond on a Fugitive from Justice Warrant involving the same
charges from Ohio out of Taylor County.” In light of the extradition case pending in Taylor
County, the State of West Virginia made a motion requesting that Case No. 17-P-CR-119 be
dismissed, and the court granted the motion.

        On February 21, 2018, the Circuit Court of Taylor County entered an order dismissing case
No. 17-P-CR-24. That order stated, “The Prosecuting Attorney represents to the Court that the
State no longer wishes to pursue this matter[] and moves the Court to dismiss the above styled
case.” The order directed that the case be dismissed without prejudice.

       In March of 2018, another extradition action associated with the 2016 warrant proceeded
in the Circuit Court of Wood County under Case No. 18-P-CR-22. Petitioner filed a motion to
dismiss the proceedings against him with prejudice, arguing that the State of West Virginia “should
be prohibited from arresting defendant again regarding . . . Case No. 14CR0289.” On March 9,
2018, the circuit court held a hearing on the motion. Counsel for petitioner remarked, “[W]e’re
beyond double jeopardy. We’re clearly at triple or quadruple jeopardy. And at some point, there

                                                  3
has to be some reasonable limitation. I don’t think that they can just keep doing it over and over
and over, and making errors over and over, and keep re-arresting [petitioner].” The court disagreed,
responding:

               Well, we’re going to guarantee [petitioner] all his rights under the Uniform
       Fugitive from Justice Act. But in my view, this is a new proceeding. There’s been
       no decision on the merits of whether the State of Ohio can extradite him. He’s
       entitled to have that fully litigated if he so desires.
               But, having the Governor’s Warrant in front of us at this point, I believe it
       should be served, and I’d ask the bailiff to serve a copy on [petitioner].
               ....
               [Petitioner] can either go back to the State of Ohio to face the charges in
       Athens County or he can contest that by filing what’s called a Writ of Habeas
       Corpus. . . .
               ....
               Implicitly, the Motion to Dismiss is denied. I think this Court does have
       jurisdiction.

The court ruled that petitioner’s bond be set at $5,000.00.

        Petitioner filed a petition for writ of habeas corpus in Case No. 18-P-CR-22 on April 20,
2018. Therein, he set forth two arguments: that he “was not present in the State of Ohio and
committed no overt act towards committing any criminal offense in the State of Ohio on August
3, 2013 [sic],” and that “the applicable procedure has not been followed under §5-1-, et seq., so
that it is improper to proceed now, and the applicable warrants should be dismissed with
prejudice.” The Circuit Court of Wood County held an evidentiary hearing during which petitioner
presented no evidence, and the State of West Virginia presented the testimony of Sergeant Steven
Daugherty of the Ohio State Highway Patrol. Sgt. Daugherty testified that during a traffic stop in
Ohio on August 8, 2013, he discovered what appeared to be black tar heroin in “the lower buttocks
area of [petitioner’s] person.” Sgt. Daugherty further testified that he charged petitioner with the
felony offense of possession of heroin. Sgt. Daugherty identified petitioner as the person he
arrested and charged on August 8, 2013.

       Following Sgt. Daugherty’s testimony, the court said:

               Clearly, we have a valid Governor’s Warrant . . . . We’ve already noted that
       that was served upon the [petitioner] on March 9th, 2018.
               It appears from the evidence from Sgt. Daugherty that [petitioner] is the
       person wanted in the warrant. He’s wanted for an extraditable offense, Possession
       of Heroin. That he is a fugitive from the State of Ohio and that he was in the State
       of Ohio, according to Sgt. Daugherty’s testimony, on August 8th of 2013, the date
       of the alleged offense. There appears to be no statute of limitations on that felony
       offense, and that he is still wanted in the State of Ohio.
               Therefore, the [petitioner]’s Petition for Writ of Habeas Corpus will be
       denied. It will be ordered that he be delivered to the authorized representatives from
       the State of Ohio to appear on this charge, and it will be up to the courts in Ohio

                                                 4
       what transpires after that.

The court entered an order on October 15, 2019, (“the extradition order”) finding that petitioner
was subject to extradition and ordering that petitioner’s bond should continue with the added term
of home confinement. 6

        In October of 2019, yet another extradition action commenced in the Circuit Court of Wood
County under Case No. 19-P-CR-121. Petitioner filed another motion to dismiss, and the Court
held a hearing on the motion on November 1, 2019. Petitioner’s counsel argued:

               Certainly, I think the current [proceeding, Case No. 19-P-CR-121] would
       be dismissed just out of mootness . . . .
               . . . The Order [from the April 20, 2018, hearing in Case No. 18-P-CR-22]
       wasn’t entered until October of 2019 to allow him to appeal this matter, so I believe
       that he’s been denied effective process at this point. I don’t know that it’s
       intentional on anyone’s part, but I think that that’s the net result, so that that
       proceeding itself should be dismissed, and at least Wood County should not be able
       to keep re-arresting him. . . .
               As the [c]ourt noted, this is the fourth extradition proceeding over the last
       five years, and I don’t believe that it’s appropriate to punish [petitioner] for simply
       exercising his rights under the statute.
               ....
               So our request is that this proceeding [Case No. 19-P-CR-121] and the 2018
       case [Case No. 18-P-CR-22] should be dismissed at this point.

Counsel for the State of West Virginia responded:

       I would object to 18-P-CR-22 being dismissed. That is not through any fault of the
       State or Athens County that the Order had not been entered, and it was not brought
       to the State’s attention after submitting that that it had not been entered until almost,
       I mean, several months after the fact when Ms. Snodgrass [assistant prosecuting
       attorney] did receive an email, and I don’t have the email correspondence with me
       at this time, but an email from Defense Counsel, and Ms. Snodgrass thoroughly
       followed up after receiving that email several months later.
                The Defendant has not been prejudiced by that. He has been out on bond
       the entire time. He has not reported to Ohio. And I believe that the time for appeal
       . . . began when the Order from that hearing was effectively filed and entered.

The circuit court entered an order on November 19, 2019 under Case Nos. 18-P-CR-22 and 19-P-
CR-121, denying petitioner’s motion to dismiss Case No. 18-P-CR-22; holding its ruling as to 19-
P-CR-121 in abeyance; finding that petitioner’s appeal period began to run in Case No. 18-P-CR-
22 on October 15, 2019; and modifying petitioner’s bond by removing the condition of home
confinement.


       6
       In April of 2018, petitioner began serving a one-year sentence of home confinement in
Wood County in association with a criminal conviction in that county.
                                                  5
        Petitioner now appeals the extradition order and the November 19, 2019 order entered by
the Circuit Court of Wood County, arguing that the circuit court erred by denying his petition for
writ of habeas corpus and his motions to dismiss. Our standard of review in a habeas corpus action
has three prongs: “We review the final order and the ultimate disposition under an abuse of
discretion standard; the underlying factual findings under a clearly erroneous standard; and
questions of law are subject to a de novo review.” Syl. Pt. 1, in part, Mathena v. Haines, 219 W.
Va. 417, 633 S.E.2d 771 (2006). Furthermore, “[w]hen a party, as part of an appeal from a final
judgment, assigns as error a circuit court’s denial of a motion to dismiss, the circuit court’s
disposition of the motion to dismiss will be reviewed de novo.” Syl. Pt. 4, Ewing v. Bd. of Educ.
of Cty. of Summers, 202 W. Va. 228, 503 S.E.2d 541 (1998).

        Article IV, Section 2, Clause 2 of the United States Constitution addresses the extradition
of fugitives between the states, providing:

               A person charged in any State with Treason, Felony or other Crime who
       shall flee from Justice, and be found in another State, shall on Demand of the
       executive Authority of the State from which he fled, be delivered up, to be removed
       to the State having Jurisdiction of the Crime.

U.S. Const. art. IV, § 2, cl. 2. This clause “is generally implemented by consistent state laws which
regulate and detail extradition procedures.” State ex rel. Coryell v. Gooden, 193 W. Va. 461, 465
n.5, 457 S.E.2d 138, 142 n.5 (1995). In West Virginia, extradition procedures are set forth in the
Uniform Criminal Extradition Act, West Virginia Code §§ 5-1-6 to -12 (“the Act”). 7

         Under the Act, there are two primary ways in which an alleged fugitive from justice can be
arrested in this State: pursuant to a fugitive warrant issued by a circuit court or magistrate court or
pursuant to a Governor’s warrant. See W. Va. Code §§ 5-1-8(a), -9(d). For a judge or magistrate
to issue a fugitive warrant, a credible person must make an affidavit before the judge or magistrate
that the subject individual is a fugitive wanted in another state. See W. Va. Code § 5-1-9(d).
Whenever a person is arrested pursuant to a fugitive warrant, that person must be presented to a
judge or magistrate. The alleged fugitive may be held in the custody of the State for up to ninety
days pending the issuance and execution of a Governor’s warrant. See W. Va. Code § 5-1-9(d),
(f), (h). If the person is not arrested on the Governor’s warrant within ninety days, he must be
released from custody. See Syl., in part, Brightman v. Withrow, 172 W. Va. 235, 304 S.E.2d 688
(1983) (“Under the provisions of W.Va.Code, 5-1-9, a fugitive incarcerated under a fugitive
warrant in this State is entitled to release from custody after ninety days unless the Governor’s
extradition warrant has been issued and executed.”). “However, upon his release such person
remains a fugitive subject to rearrest on the Governor’s warrant if he remains within this State.”
Id. at 236, 304 S.E.2d at 689, Syl., in part.




       7
         After petitioner’s evidentiary hearing, West Virginia Code §§ 5-1-6 to -12 were repealed
and re-codified. The new statutes, West Virginia Code §§ 62-14A-1 to -7, went into effect on May
22, 2019.
                                                  6
        The Code directs the Governor of West Virginia to issue a Governor’s warrant if the
Governor decides that the demand of another state for the return of a fugitive should be complied
with. See W. Va. Code § 5-1-8(a). Following arrest on a Governor’s warrant, an alleged fugitive
may be held in the custody of this State for further extradition proceedings. See Brightman, 172
W. Va. at 239, 304 S.E.2d at 692 (finding that confinement following re-arrest on a Governor’s
warrant is not illegal where the alleged fugitive has previously been held on a fugitive warrant for
a total of ninety days). The alleged fugitive may challenge the legality of his or her arrest and
detention by filing a petition for writ of habeas corpus. See W. Va. Code § 5-1-9(a). When such
an application is made, the court should hold an evidentiary hearing during which the court

       is limited to considering [1] whether the extradition papers are in proper form; [2]
       whether there is a criminal charge pending in the demanding state; [3] whether the
       petitioner was present in the demanding state at the time the criminal offense was
       committed; and [4] whether the petitioner is the person named in the extradition
       papers.

Syl. Pt. 1, in part, State ex rel. Gonzales v. Wilt, 163 W. Va. 270, 256 S.E.2d 15 (1979) (citation
omitted); accord Coryell, 193 W. Va. at 463, 457 S.E.2d at 140, Syl. Pt. 1. The court’s review is
limited because “allow[ing] plenary review in the asylum state of issues that can be fully litigated
in the charging state would defeat the plain purposes of the summary and mandatory procedures
authorized by Art. IV, § 2.” Coryell, 193 W. Va. at 466 n.7, 457 S.E.2d at 143 n.7 (quoting
Michigan v. Doran, 439 U.S. 282, 290, 99 S. Ct. 530, 536 (1978)).

       We have held that

                [t]he issuance of a warrant by the Governor of the asylum state, regular on
       its face, makes a prima facie case for extradition; however, if the accused presents
       evidence supporting his claim that he is not the person named in the warrant, the
       issue of identity is raised and the burden is upon the state to prove identity.

Gonzales, 163 W. Va. at 270-71, 256 S.E.2d at 16, Syl. Pt. 2.

               To be a “fugitive from justice,” it is necessary that the person charged as
       such must have been actually present in the demanding state at the time of the
       commission of the crime, or, having been there, has then committed some overt act
       in furtherance of the crime subsequently consummated, and has departed to another
       jurisdiction. And, if the evidence be clear and convincing that the accused was not
       personally in the demanding state at the time of the commission of the offense
       charged, and has committed no prior overt act therein indicative of an intent to
       commit the crime, or which can be construed as a step in the furtherance of the
       crime afterwards consummated, he should be discharged.

Syl. Pt. 2, State ex rel. Blake v. Doeppe, 97 W. Va. 203, 124 S.E. 667 (1924).

      In the instant case, each of the proceedings brought against petitioner in connection with
Case No. 14CR0289 arose from arrests pursuant to fugitive warrants. The second Governor’s

                                                 7
warrant was finally served on petitioner during the hearing on March 9, 2018, and petitioner filed
a petition for a writ of habeas corpus in Case No. 18-P-CR-22 to challenge the legality of his arrest
and detention thereunder. As detailed above, following an evidentiary hearing, the circuit court
denied the writ and ordered that petitioner be extradited to Ohio.

        In his first assignment of error, petitioner sets forth three arguments as to how the circuit
court erred in ordering his extradition. First, he avers that the circuit court violated his rights “under
the extradition statute” by entering the extradition order from the evidentiary hearing nearly a year
and a half after the hearing. Second, he argues that he has been subjected to a legally impermissible
number of arrests and extradition proceedings in connection with Case No. 14CR0289. Third, he
asserts that the State of West Virginia failed to prove the required elements for extradition. We
find that there is no merit to any of these three arguments.

        At the outset, we are perplexed by petitioner’s argument that his rights were violated by
the court’s delay in filing the extradition order. Petitioner has fought extradition to Ohio for almost
four years. During the eighteen months between the evidentiary hearing and the entry of the
extradition order, petitioner was not in custody. In that petitioner was able to remain in West
Virginia and that he was not in custody during that time, it is obvious that petitioner has, if
anything, benefited from the delay in the entry of the order. In light of this apparent benefit, it is
not surprising that the appendix record reveals that petitioner took little affirmative action to ensure
the timely entry of the order. Although counsel for the State of West Virginia indicated that
petitioner’s counsel contacted an assistant prosecuting attorney by email about the order some
months after the hearing, there is no indication that petitioner took any further action concerning
the order, such as contacting the circuit court about the order or filing a writ of mandamus with
this Court to compel the circuit court to enter the order.

        While petitioner claims that his rights “under the extradition statute” were violated by the
untimely entry of the extradition order, he does not identify which specific extradition statute is
relevant to his claim or how the State of West Virginia violated his rights under that statute. We
note that he made no such argument below, asserting a similarly insubstantial argument that
petitioner had been “denied effective process” by the untimely entry of the extradition order. We
have consistently recognized that “[a] skeletal ‘argument’, really nothing more than an assertion,
does not preserve a claim. . . . Judges are not like pigs, hunting for truffles buried in briefs.” State,
Dep’t of Health and Human Res. ex rel. Robert Michael B. v. Robert Morris N., 195 W. Va. 759,
765, 466 S.E.2d 827, 833 (1995) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.
1991)). Because petitioner has presented the Court with nothing more than a bare-bones assertion
that he has suffered prejudice by the untimely entry of the extradition order, we conclude that
petitioner has failed to preserve this claim.

        We further find that petitioner is not entitled to have the extradition order set aside on the
basis that he has been subjected to numerous arrests and extradition proceedings in connection
with Case No. 14CR0289. We acknowledge that the number of arrests to which petitioner was
subjected and the number of extradition proceedings commenced against him in connection with




                                                    8
Case No. 14CR0289 are unusual; 8 however, we find that the prior arrests and proceedings did not
preclude the circuit court from ordering the extradition of petitioner in Case No. 18-P-CR-22.
There is no exception in Article IV, Section 2, Clause 2 of the United States Constitution or the
Act that would prohibit the extradition of a fugitive where multiple arrests on fugitive warrants
have previously been made. As we held in Brightman, a person who has been arrested on a fugitive
warrant and later released from custody remains a fugitive subject to re-arrest on a Governor’s
warrant when that person remains in this State. 172 W. Va. at 236, 304 S.E.2d at 689, Syl. The
appendix record shows that, except for the instance in which petitioner was transported to Ohio,
petitioner remained in West Virginia each time he was released from custody. He has been wanted
in Ohio in connection with Case No. 14CR0289 since the 2016 warrant was issued in that state,
and the Governor’s warrant, which was eventually served on petitioner, was never recalled.
Further, the appendix record shows that, in dismissing the prior extradition proceedings, neither
the Circuit Court of Wood County nor the Circuit Court of Taylor County determined that
petitioner should be discharged from further custody under Syllabus Point 2 of Blake. Indeed, prior
to the entry of the extradition order, no court in this State had made a determination as to the
enforceability of the Governor’s warrant. Consequently, the circuit court was not precluded from
ordering the extradition of petitioner in Case No. 18-P-CR-22. 9

        Finally, we find no merit to petitioner’s argument that the evidence presented by the State
of West Virginia was inadequate to justify the circuit court’s extradition order. The sum total of
petitioner’s argument on this issue is that “the State of West Virginia failed to prove the elements
as described above in [Syllabus Point 1 of Gonzales].” It is not evident from this undeveloped
argument whether petitioner is contending that the State failed to present adequate evidence as to
only one element or multiple elements, 10 and petitioner does not explain how the evidence
presented was insufficient on any of the elements. Regardless, in the absence of any argument or
evidence to the contrary, this Court finds that the Governor’s warrant was regular on its face. Under
Syllabus Point 2 of Gonzalez, the issuance of the Governor’s warrant made a prima facie case for
petitioner’s extradition, placing the burden on petitioner to prove, by clear and convincing


       8
          There is no evidence in the appendix record demonstrating that the various arrests and
extradition proceedings were the product of malice on the part of the State against petitioner or
that they were intended to harass petitioner.
       9
          In his brief, petitioner contends that the United States Supreme Court’s holding in Cuyler
v. Adams, 449 U.S. 433 101 S. Ct. 703 (1981), was violated when petitioner was paroled into the
custody of the sheriff’s department of Athens County, Ohio, and transported to Ohio in September
of 2016. Petitioner has not explained how the legality of his prior extradition to Ohio following
the dismissal of Case No. 14-P-CR-54 has any bearing on the enforceability of the extradition
order in Case No. 18-P-CR-22. Because we conclude that petitioner’s arrest and extradition in
Case No. 18-P-CR-22 were permissible under Brightman, we find that his prior extradition to Ohio
is irrelevant to this action and we decline to address the issue further.
       10
          We note that petitioner’s habeas corpus petition addressed only the third element in
Syllabus Point 1 of Gonzales: whether the petitioner was present in the demanding state at the time
the criminal offense was committed.


                                                 9
evidence, that one or more of the elements in Syllabus Point 1 of Gonzales were not satisfied. By
failing to present any such evidence below, petitioner did not satisfy his burden of proof, and the
burden of proof did not shift to the State of West Virginia. Because the burden of proof never
shifted to the State, the State was not obligated to produce any evidence on the four elements in
Syllabus Point 1 of Gonzales. 11 Instead, the issuance of Governor’s warrant itself provided the
necessary justification for the circuit court to order the extradition of petitioner to Ohio, and
petitioner’s argument as to the sufficiency of the evidence necessarily fails. We conclude that the
circuit court did not abuse its discretion by denying petitioner’s habeas corpus petition and
ordering that petitioner be extradited to Ohio. Indeed, the court was obligated, under Article IV,
Section 2, Clause 2 of the United States Constitution, the Act, and Brightman to order petitioner’s
extradition.

        In his second and final assignment of error, petitioner argues, without citing to any law in
support of his position, that the circuit court erred by denying his two motions to dismiss Case No.
18-P-CR-22 and all subsequent and future extradition proceedings in West Virginia arising in
connection with Case No. 14CR0289. He asserts, “Whatever right the State has to prosecute this
action has been grossly abused to such a degree that the action against the [p]etitioner should be
dismissed,” and he contends that the State [of West Virginia] should be “precluded from again
arresting and prosecuting the [p]etitioner for the charges arising in Athens County.” For the reasons
discussed above, dismissal of Case No. 18-P-CR-22 would have been improper. Accordingly, we
conclude that the circuit court did not err by denying the motions to dismiss Case No. 18-P-CR-
22. As for Case No. 19-P-CR-121, the circuit court has not issued an appealable ruling on the
motion to dismiss, having held the motion in abeyance, so the issue is not properly before this
Court. Likewise, as for all prospective cases, this Court is unable to review for error the circuit
court’s failure to dismiss cases that do not yet exist. Therefore, in this instance, we cannot find
reversible error as to Case No. 19-P-CR-121 and any similar prospective cases.

       For the foregoing reasons, we affirm.

                                                                                          Affirmed.


ISSUED: June 23, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton



       11
          Even though the burden of proof did not shift to the State, the State presented the
uncontradicted testimony of Sgt. Daugherty establishing that petitioner was indeed a fugitive from
justice wanted in Ohio in connection with Case No. 14CR0289.
                                                 10